--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDMENT 2
TO THE
FORBEARANCE AGREEMENT



This Amendment 2 (the “Amendment”) to the Forbearance Agreement dated October 6,
2011 as amended by the Amendment 1 dated November 17th, 2011(the "Agreement") is
entered into this 30th day of November, 2011 by and among H. D. Smith Wholesale
Drug Co. (“H.D. Smith”), Arcadia Resources, Inc. (“ARI”) and PrairieStone
Pharmacy, LLC (“PrairieStone”).  Capitalized terms not defined herein shall have
the meanings ascribed to them in the Agreement.


WHEREAS, on October 6, 2011, H.D. Smith, ARI and PrairieStone entered into the
Agreement pursuant to which H.D. Smith agreed to forbear from enforcing its
rights under the H.D. Smith Loan Agreements during the Forbearance Period; and


WHEREAS, on November 17, 2011, H.D. Smith further agreed by amendment to extend
the Forbearance Period until November 30, 2011; and


WHEREAS, PrairieStone and ARI are finalizing the terms of an Asset Purchase
Agreement with a potential purchaser to sell substantially all of the assets of
PrairieStone to such purchaser; and


WHEREAS, H.D. Smith, PrairieStone and ARI have agreed it is in the best interest
of the parties to amend the Agreement to extend the Forbearance Period;
 
NOW, THEREFORE, in consideration of the recitals above, which are incorporated
into and made part of this Amendment, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, H.D. Smith, ARI
and PrairieStone agree as follows:


1.     Section 1 of the Agreement shall be amended in its entirety to read as
follows:


“From now until the earlier of (a) December 5, 2011, or (b) two (2) business
days following the receipt of notification form the Potential Purchasers (as
defined in Section 5 below) that each of them has terminated their due diligence
or are no longer interested in pursuing the acquisition of assets of
PrairieStone (the “Forbearance Period”), HDS will forbear from enforcing its
rights under the Line of Credit and Security Agreement dated as of April 23,
2010 and related documents (collectively, the “Loan Documents”).


2.    Other
 
a.      All other terms and conditions of the Agreement shall remain in full
force and effect and the Agreement together with the Amendment constitutes the
entire agreement between the parties with respect to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 


b.      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Facsimile or pdf copies of signatures shall be
deemed originals for all purposes hereof and a Party may produce such copies,
without the need to produce original signatures, to prove the existence of this
Agreement in any proceeding brought hereunder.


c.      The headings contained in this Agreement have been inserted for the
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.



H. D. Smith Wholesale Drug Co.
 
Arcadia Resources, Inc.
           
By:
/s/ Henry Dale Smith Jr.
 
By:
/s/ Marvin Richardson
         
Printed:
Henry Dale Smith Jr.
 
Printed:
Marvin Richardson
         
Title:
Chairman & CEO
 
Title:
CEO & President
                         
PrairieStone Pharmacy, LLC
                     
By:
/s/ Marvin Richardson
               
Printed:
Marvin Richardson
               
Title:
CEO & President



 

--------------------------------------------------------------------------------